Title: From George Washington to Tench Tilghman, 10 March 1786
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 10th March 1786

Mr Rawlins has this momt presented me with your favor of the 1st instt, enclosing a counterpart of the agreement with him; for your trouble in this business I pray you to accept my thanks. Your advances to him shall be reimbursed at any moment.
It was with concern I learnt from him that you were much indisposed (tho’ he could not tell with what) when he left Baltimore. I hope the cause, ere this, is removed—& that you are perfectly restored—Mrs Washington unites in best wishes for Mrs Tilghman and your self with Dr Sir Yr Most Obedt and Affecte Hble Servt

Go: Washington


P.S. Since writing the foregoing, I have seen an advertisement (in the Baltimore Advertiser) of Messrs Nicholas Owings, Brother & Co. of Seeds for sale; and would be much obliged to you for sending me, if they are reputed fresh and good—1 Bushel, or more if they do not hold it high, of Siberian Wheat; 20 lbs. of Sainfain; 10 lbs. of Burnett; 10 lbs. of yellow Clover; 1 lb. of rib. Grass; and 4 oz. of Turnip Cabbage Seed if they have of that kind of the Cabbage—and if they have Carrot seed I should be glad to get some of that also, as I mean to try a little of it in field Culture. I need not add that, if you procure these Seeds they should be sent by the first conveyance, that the Season may be properly embraced. Pray inform me whether their Pease and Beans are for the field or Garden, & the price of them; as also the price of his vetches & Clovers—Information of

what you get would be satisfactory, as I could be preparing the ground previous to their arrival. Yrs &ca Go: W.

